Citation Nr: 0916565	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-05 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1961 to September 1969.  The case is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
case was originally before the Board on appeal from an 
October 2002 rating decision of the Seattle, Washington 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a rating in excess of 30 percent for PTSD.  During the 
course of the appeal, a January 2004 Decision Review Officer 
decision increased the rating to 50 percent, effective March 
21, 2002.  In a decision issued in June 2007, the Board 
granted a 70 percent rating for PTSD, effective March 21, 
2002, but denied a rating in excess of 70 percent.  The 
Veteran appealed that decision to the Court.  In November 
2008, the Court issued an order that vacated the portion of 
the June 2007 Board decision that denied a rating in excess 
of 70 percent and remanded the matter on appeal for 
readjudication consistent with the instructions outlined in 
the October 2008 Joint Motion for Remand (Joint Motion) by 
the parties.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

A March 1996 rating decision granted service connection for 
PTSD, rated 30 percent, effective October 21, 1994.  In a 
statement received August 2, 1996, the Veteran stated that he 
was grateful VA was recognizing he had PTSD, but indicated 
that its severity had not yet been determined.  The Joint 
Motion argues that this statement should have been construed 
as a notice of disagreement (NOD) with the assigned rating 
and that if it is a NOD, then the March 1996 rating decision 
remained pending in appellate status and did not become 
final.  In such a situation, the current increased rating 
claim from March 21, 2002 would become an issue of 
entitlement to a higher initial rating from October 21, 1994 
and a determination would need to be made regarding whether 
"staged" ratings were warranted for separate periods of 
time during the expanded appeal period.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Upon review of the record, it appears that in October 1996 
the RO issued a statement of the case (SOC) in response to 
the Veteran's August 1996 statement.  The record does not 
reflect that the Veteran filed a timely substantive appeal 
after the SOC was issued.  However, the issues of timeliness 
of any earlier appeal and whether the Veteran may be entitled 
to an effective date prior to March 21, 2002 for an increased 
70 percent rating have not been adjudicated previously by the 
RO; these are not issues the Board can address in the first 
instance and remand is required for initial RO adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

During the pendency of this appeal, the Court outlined the 
notice that is necessary in a claim for an increased rating.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  The 
Court held, in essence, that the Secretary must give the 
claimant (1) notice that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the Veteran may submit to support an increased 
rating claim.  The Veteran has not received notice that 
complies with these requirements.  The Veteran should be 
provided with notice under Vazquez-Flores to ensure that he 
has received all necessary notice in the event the RO 
determines this case is not an initial increased rating 
situation.

The Joint Motion also alleges that the Board did not address 
the reasonably raised issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  Where a Veteran: (1) 
submits evidence of a medical disability; (2) makes a claim 
for the highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the Veteran is 
entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001); see Norris v. West, 12 Vet. App. 413, 421-
22 (1999) (finding that evidence of unemployability due to 
disability rated 70 percent reasonably raised a TDIU claim).  
The record reflects the Veteran has made a claim for the 
highest rating possible for PTSD, that PTSD has been given a 
schedular 70 percent rating, and that the record contains 
evidence that the Social Security Administration (SSA) 
determined he was too disabled to work, partially because of 
an anxiety disorder, effective from August 1988.  This 
evidence reasonably raises a claim of entitlement to TDIU.  
However, this issue has not yet been developed for appellate 
review and is not before the Board at this time; hence, it 
must be referred for all necessary development and initial 
adjudication by the RO. 

Accordingly, the case is REMANDED for the following:

1.	The RO must provide the Veteran with 
the specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

2.	The RO should adjudicate whether a 
timely appeal of the March 1996 rating 
decision was made and notify the Veteran 
and his attorney of the decision and of 
their appellate rights.  If the claim is 
denied and the Veteran files a timely NOD, 
the RO should issue an appropriate SOC and 
notify the Veteran and his attorney that 
the matter will be before the Board only 
if a timely substantive appeal is 
submitted.

3.	The RO should undertake all appropriate 
action to develop the Veteran's informal 
claim for TDIU.  Once all necessary 
development has been completed, the RO 
should then adjudicate the TDIU claim and 
notify the Veteran and his attorney of the 
decision and of their appellate rights.  
If the claim is denied and the Veteran 
files a timely NOD, the RO should issue an 
appropriate SOC and notify the Veteran and 
his attorney that the matter will be 
before the Board only if a timely 
substantive appeal is submitted.

4.	The RO should then re-adjudicate the 
increased rating claim (specifically 
considering whether the determination made 
[in directive number 2, above] on the 
issue of timeliness of an appeal of the 
March 1996 rating decision had any impact 
on the appeal period under consideration).  
If the claim remains denied, the RO should 
issue an appropriate supplemental SOC and 
give the Veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The purpose of this remand is to ensure full compliance with 
the Order of the Court endorsing the Joint Motion by the 
parties.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

